Exhibit 10.30

 

April 23, 2004

 

Juan Herrero

Vice President of Life Science & Drug Discovery

Fisher Scientific

2000 Park Lane

Pittsburgh, PA  15275

 

Dear Mr. Herrero,

 

With the authorized signatures below, Cepheid and Fisher Scientific Company
L.L.C. (“Fisher”) signify their mutual agreement to extend the term of the
Amendment and Agreement dated December 20, 2002, which amended the January 10,
2000 letter agreement and the August 30, 2001 modification and restatement of
such letter agreement (together, the “Distribution Agreement”).

 

The term of the Distribution Agreement will be extended such that the
distribution rights granted to Fisher under the Distribution Agreement shall
continue through and including May 31, 2006.  The term may be extended beyond
that time through mutual agreement of Cepheid and Fisher.

 

All other terms of the Distribution Agreement will remain in full force and
effect.

 

Please signify your acceptance and agreement on behalf of Fisher to the
extension of the term of our existing Distribution Agreement.

 

Sincerely,

 

 

Ira Marks

 

Vice President, Worldwide Sales and Marketing

 

Cepheid

 

 

 

 

 

Agreed and Accepted on behalf of Fisher Scientific Company L.L.C.

 

 

 

 

 

By:

Signed by Herrero May 26, 2004

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------